Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
	All instances where the network routing device and network node is configured , as claimed, to perform an action is being interpreted to actually performing the action. For example, in claim 1, the network route device configured to perform neighbor discovery proxy tasks actually performs the ND-proxy tasks. Applicant may rebut this assumption by pointing out instances where the interpretation is not applicable.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turon et al. (US 2018/0242379 hereafter Turon).
For claim 1, Turon discloses a network routing device (202 Figure 2 border router) comprising: a first network interface (inside mesh network 100 Figure 2)  coupled to a network subnet (100 mesh); a second network interface ([0056] to 204 Figure 2) coupled to a network external to the network subnet ([0056] outside mesh network Figure 2); 
	one or more registers (e.g. 812, 814 Figure 8) configured for filtering (decide which devices may join mesh network [0114]) based on a multicast address hash (Figure 8 hash of device identifier 802 during mDNS service discovery [0078]), wherein the one or more registers store a bit value (e.g. 814 Figure 8) assigned to the network routing device and the bit value (1 or 0 of 814 Figure 8)  is selected using a pool hash value (first 804 and second 806 hash value) associated with the network routing device ([0078] border router advertises using a URL); and 
	a processor (e.g. 2110 Figure 21), wherein the network routing device (202 Figure 2) is configured to control external network traffic to the network subnet (border router 202 connects to external Internet [0056]), and perform neighbor discovery proxy (ND-proxy) tasks  for a plurality of nodes ([0084] border router 202 act as proxy for the active commissioner) in the subnet, wherein each of the plurality of nodes (e.g. 102 Figure 2) in the network subnet (100 mesh Figure 2) has a unique network address (e.g. [0103] extended Unique Identifier), and each of the unique network addresses ([0110] obtained by commissioning device) is determined using the pool hash value (to steer and to distinguish from other 802.14.5-based networks [0110]) assigned to the network routing device ([0116] hash performed on EUI-64 joining device).
For claim 16, Turon discloses hashing (Figure 8) a multicast address received  in a multicast message ([0078] border router receives multicast request); comparing a bit value (1 or 0 of 814 Figure 8) selected using the hashed multicast address (Figure 8) to a bit value (814 Figure 8) stored in a hardware register (814 Figure 8) selected using a local pool hash value ( [0114] decide which device may join mesh network determined by hash operation [0118-0119]) ; and filtering the multicast message based on said comparing ([0119] bit set to one are allow to join) , wherein said filtering comprises dropping the multicast message if said comparing does not result in a match (bit value set to zero device cannot join [0119]), and transmitting the multicast message to nodes in the subnet if said comparing results in a match ([0119] joining device 212 allowed to join, [0083] permit-join flag set to true and propagating network data using Multicast Protocol for Low Power and Lossy Networks) , wherein each of the plurality of nodes in the subnet have a unique network address ([0103] extended Unique Identifier), and each of the unique network addresses ([0110] obtained by commissioning device) is determined using the local pool hash value (to steer and distinguish from other 802.14.5 networks [0110] using hash performed on EUI-64 joining device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turon in view of Wang et al. (US 2019/0014615 hereafter Wang). 
For claims 2 and 17, Turon does not teach coordination between multiple border routers. However, Wang, in the same field of IoT networking using a Constrained Application Protocol (CoAP) discloses wherein the network external to the network subnet (12 external to subnet 14,18 Figure 19) comprises a plurality of other network routing devices (CoAP servers Figure 3), each other network routing device configured to perform ND-proxy tasks for a plurality of nodes (e.g. Host C, D Figure 5) in a network subnet associated with that other network routing device (R4 Figure 5) , the network routing device is further configured to: transmit a multicast capability query (Multicast Request 1 Figure 9) to each other network routing device (CoAP servers Figure 9); receive information (unicast response Figure 9) regarding multicast capability ([0142] service layer that provides service capabilities of e.g. M2M gateways Figure 20) from each other network routing device (e.g. CoAP servers); 
	create a list ([0069] list of CoAP servers) comprising the information regarding multicast capability of each other network routing device and the network routing device ([0041] multicast group membership), wherein the list is primarily in order of increasing multicast capability (Figure 13 creating and adding CoAP servers to a multicast group) and secondarily in order of increasing address value for entries having the same multicast capability (e.g. [0063] server-indicator in the form of a list of IP addresses which indicates urgency of reply [0075]); associate a pool hash value with each entry of the ordered list (a set of servers may be generated using hash functions [0070]). 
It would have been obvious to one of ordinary skill in the art to apply Wang’s techniques to M2M servers using CoAP protocol [0002] for server coordination.
 
Claims 3, 4, 5, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turon in view of Wang and further in view of Somaraju (US 2020/0084277).

For claims 3 and 19, Turon nor Wang does not explicitly disclose IPV6 stateless autoconfiguration. However, 
Somaraju, in the same field of networking an IoT-network subnet with an external network thru border routers (Figure 3) teaches stateless autoconfiguration of addresses (SLAAC) in the network subnet ([0037] local link IPv6 address generation as evidence by RFC 4862 “IPv6 Stateless Address Autoconfiguration”) request for information (e.g. beacon request [0135 Turon]) from a requesting node in the plurality of nodes in the network subnet ( 1,2, 4, 6 Figure 4 [0075]); and provide the pool hash value associated with the network routing device to the requesting node 
It would have been obvious to one of ordinary skill in the art to adopt Somaraju’s teachings of using IPv6 stateless autoconfiguration to save time while commissioning a large number of IoT network devices [0005]. 
 
For claim 18, Wang discloses (Figure 5) wherein the multicast capability (P3 Figure 5) received from each other network routing device (between R2 and R4) comprises a number of bits (Xcast header Figure 5) available for multicast hardware filtering on each of the other network routing devices ([0046] for membership configuration and management and use of bloom filter compact representation [0047]).

For claims 4 and 20, Wang discloses wherein the SLAAC message (address registration [0053] Figure 8) comprises a request (DAR Figure 8) to check whether a network address generated by the requesting node is a duplicate of a previously assigned network address ([0053] unique IPv6 address), and the network address generated by the requesting node is generated using the pool hash value (unique IPv6 address formulated from IPv6 address prefix [0052]). 
It would have been obvious to adopt Wang’s node registration method to permit communication between IoT devices [0002]. 
For claim 5, Somaraju discloses wherein the network subnet (IoT-network Figure 3) and the network subnets associated with each other network routing device ([0047] border routers’ connectivity with each other to maintain a mesh) are Thread Networks  ([0006]  aimed at home user environments).

Claims 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Turon in view of Wang and further in view of Droms et al. (US 2008/0263353 hereafter Droms) and further in view of Somaraju.
For claim 6,  Turon does not disclose a DHCP server, however, Droms and Wang in the field of IPv6 address assignment discloses wherein the network (Figure 1) external to the network subnet comprises a plurality of other network routing devices (router R0, R-00, R-01 Figure 1); each other network routing device is configured to perform ND-proxy tasks for a plurality of nodes in the network subnet associated with that other network routing device ([0003] neighbor discovery for IPv6) ; the network external to the network subnet comprises a dynamic host configuration protocol (DHCP) server (address prefix delegation from DHCP server [0004] as evidence by RFC 3315 and 3633); the network routing device (e.g. R-00) is further configured to receive the unique network addresses (e.g. 170 Figure 7 from R0 [0068]) from the DHCP server (e.g. R0), wherein each of the unique network addresses are members of an address pool (e.g. autoconfig prefix 36 Figure 2) generated by the DHCP server using the pool hash value (unique IPv6 address formulated from IPv6 address prefix [0052 Wang]).
It would have been obvious to adopt Droms’ teachings of DHCPv6 from RFC3315 to allow DHCP servers to pass IPv6 network addresses to IPv6 nodes [abstract]. 
For claim 7, Droms [0003] teaches RFC3315 as evidence transmitting a DHCP discovery message (RFC3315 section 17.1.2 solicited message from client for IPv6 Neighbor Discovery) to the DHCP server (section 17.1.3 receipt) on behalf of a requesting node (client) in the network subnet, wherein the DHCP discovery message comprises an identifier of the network subnet (Assigned Prefix 11 Figure 3 Droms); and receive a DHCP offer message from the DHCP server in response to the DHCP discovery message (RFC3315 section 17.2.3 reply from server), wherein the DHCP offer message comprises a network address for the requesting node ([0027] specifies a prefix delegation), and the network address is selected by the DHCP server from the address pool (e.g. prefix delegation information 18, Figure 8) using the identifier of the network subnet (e.g. PDIO:2001:0DB8  18, Figure 1 used within the subnet). 
For claim 8, Somaraju discloses wherein the network subnet (IoT-network Figure 3) and the network subnets associated with each other network routing device ([0047] border routers’ connectivity with each other to maintain a mesh) are Thread Networks  ([0006]  aimed at home user environments).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Turon in view of Somaraju and further in view of Droms.
For claim 9, Turon discloses a network node (commissioning device 210 Figure 2) configured to perform stateless autoconfiguration of addresses (SLAAC) in a network subnet ([0047] e.g. entering addresses for joining devices) having a neighbor discovery proxy (ND-proxy) border router (border router 202 Figure 2 acting as proxy [0084]), the network node comprising: a network interface coupled to the network subnet (e.g. via access point 204 Figure 2); and a processor (e.g. 2110 Figure 21), wherein the network node (210) is configured to determine an internet protocol version 6 (IPv6) domain unicast address (DUA) (EUI-64 [0103]) from a calculated interface identifier ([0110] construct steering data) for the network interface ([0103] commissioning device , determine a listening MAC address using the IPv6 DUA (listens for EUI-64 MAC address of joining device 212 [0110]), perform a hash calculation on the listening MAC address (encode EUI-64 address [0112]) , and use the IPv6 DUA (CRC16 encoded EUI-64 address [0112]).
Turon does not explicitly disclose IPV6 stateless autoconfiguration. However,
Somaraju, in the same field of networking an IoT-network subnet with an external network thru border routers (Figure 3) teaches stateless autoconfiguration of addresses (SLAAC) in a network subnet ([0037] local link IPv6 address generation as evidence by RFC 4862 “IPv6 Stateless Address Autoconfiguration”) having a neighbor discovery proxy (ND-proxy) border router ([0013] commissioning device can receive data from the neighbor border routers). 
It would have been obvious to one of ordinary skill in the art to adopt Somaraju’s teachings of using IPv6 stateless autoconfiguration to save time while commissioning a large number of IoT network devices [0005].  
Turon teaches performing a hash calculation on a MAC address but does not explicitly disclose duplicate address detection. However, 
Droms, in the same field of IPv6 autoconfiguration discloses a network node (e.g. router r0 Figure 1) configured to perform stateless autoconfiguration of addresses (SLAAC) in a network subnet (as evidence by RFC 2462 [0021]), the network node comprising: a network interface coupled to the network subnet (20b Figure 1); wherein the network node is configured to determine an internet protocol version 6 (IPv6) domain unicast address (DUA) (IPv6 address prefix 15 + 17 Figure 1)  and use the IPv6 DUA if the last hash bits (suffix 17 [0037]) of the hash calculation ([0028] cryptographically-generated address based on hashing the IPv6 address prefix) are the same as a network hash value (duplicate address detection 156 Figure 5) and the IPv6 address is not a duplicate of another node on the network subnet (no collision 158 Figure 5). 
 It would have been obvious to one of ordinary skill in the art to adopt Drom’s method of duplicate address detection for autonomous stateless address configuration [0003]. 
For claim 10,  Turon discloses wherein the network node (commissioning device Figure 7) is further configured to: query the ND-proxy border router (202 border router Figure 7) for SLAAC interface identifier generation parameters (e.g. DTLS message 714    [0102]) ; and receive, in response to the query, the SLAAC interface identifier generation parameters ([0103] for devices to be commissioned) and the network hash value ([0103] EUI-64).
For claim 11, Turon discloses wherein the network node ([0103] commissioning device 210) is further configured to: calculate the interface identifier using the SLAAC interface identifier generation parameters ([0103] EUI-64 and pre-shared key PSKd). 
For claim 12, Droms discloses wherein the network hash value (IPv6 address subnet prefix 11[0052] ) is a unique value for the network subnet ( e.g. 2001:0DB8 Figure 1 [0059]).

For claim 13,  Droms discloses determine a solicited-node multicast address from the IPv6 DUA ([0059] step 152 autoconfiguration subnet prefix + interface , wherein the solicited node multicast address ([0063] FF02::1:FFFF:B1B2) comprises the last 24-bits of the IPv6 DUA (prepending with “24-n” step 164 Figure 5), and the listening MAC address is determined using the solicited node multicast address ([0065] detecting any neighbor solicitation messages attempting to claim the address or autoconfigured prefix now owned by the router).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turon in view of Somaraju and further in view of Droms and further in view of Winter et al. (US 2009/0178060 hereafter Winter).
For claim 14, Somaraju discloses wherein the last four bytes of the solicited-node multicast address ([0037] EUI-64 address with local prefix FI80:0000) as the last four bytes of the listening MAC address (0000 portion of FI80:0000); Somaraju does not disclose the first two bytes. However,
Winter in the same field of assigning MAC addresses teaches the first two bytes are 33:33 ([0027] a prefix of 33:33 may represent an IPv6 multicast address).
It would have been obvious to adopt Winter’s teachings to load an IPv6 network stack [0005]. 
For claim 15, Droms discloses wherein the hash calculation is a 32-bit cyclic redundancy check hash ([0028] dynamically generate a suffix  17 based on a hash 0 200 Figure 1) .

Response to Arguments

On page 10 of Applicant’s Remarks, Applicant argues for claim 1 and 16, that the bit value selected are based on the device identifiers on the joining device 212 (Figure 2 Turon) and not based on the device identifiers on the border router 202 (Figure 2 Turon).

In reply,  a bit value of one ([0016 Turon] joinable) associated and assigned with mesh network 100 Figure 2 would allow a joining device (212) to join the mesh network, of which the border router (202) is a part (Figure 2). By association to mesh network 100, the border router is assigned and associated with a bit value of one. In other words, the claimed pool hash value (e.g. 1) is not assigned to a single device but rather associated with the entire subnet.

 
  On page 12 of Applicant’s Remarks, Applicant argues for claim 9 that the commissioning device 210’s network interface is not coupled to the network subnet (Figure 2), but instead is coupled to the border router (202). 

In reply, as further shown in Figure 7, the commissioning device (210) is communicatively coupled  with joiner router (214) and joining device (212) while performing commissioning of newly joined device to the subnet ([0103] handshakes with the network interface. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415